t c memo united_states tax_court frgc investment llc james p mehen tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date stephen fe silver and jason m silver for petitioner michael l boman and james ef cannon for respondent memorandum findings_of_fact and opinion cohen judge respondent sent a notice of final_partnership_administrative_adjustment fpaa for and to frgc investment llc frgc james p mehen petitioner the designated tax_matters_partner for frgc filed a timely petition_for_readjustment with the court the issues for decision are whether frgc’s expenses in are deductible as an - - abandonment_loss under sec_165 and whether frgc is entitled to deduct dollar_figure in other expenses for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference frgc is an arizona limited_liability_company whose principal_place_of_business was flagstaff arizona in date frgc was formed to engage in predevelopment activities to acquire undeveloped real_estate the private_placement memorandum materials for frgc provided that any property or work product acquired would be contributed to a subsequently established entity flagstaff ranch golf club llc flagstaff ranch for which frgc’s investors would receive membership interests in flagstaff ranch in an amount equal to those interests held in frgc flagstaff ranch was organized for the purpose of developing the property to include a golf course community center clubhouse and residential lots for custom homes frgc’s managing partner was fr management llc fr management which was wholly owned by petitioner and his wife susie mehen frgc’s operating_agreement provided that frgc would pay fr management dollar_figure per month for management fees and dollar_figure per month for overhead expenses frgc also paid susie mehen dollar_figure per month from date through date for marketing services petitioner was president of peyton community builders pcb a residential and commercial building construction company during all relevant times previously petitioner had been president and chairman of the del webb commercial properties division a land development company in petitioner was involved in developing forest highlands an upscale golf community located in the flagstaff area subject property the subject property wa sec_404 acres of undeveloped land with a mix of dry lake bed steep hillsides and pine and aspen forests it offered scenic views of the san francisco peaks and the city of flagstaff the dry lake was formed by volcanic activity over big_number years ago the property was owned by cherry properties llc cherry cherry was owned by rex and ruth maughan who acquired the subject property in from the resolution trust corp ronald walker walker was rex maughan’s real_estate broker as part of his due diligence in or before walker met with the coconino county planning director and reviewed the coconino county board_of supervisors minutes minutes walker discovered that the subject property was zoned for big_number residential units a golf course a school and commercial q4e- buildings walker was assured by the coconino county planning director that although the current zoning department probably would not allow big_number units to be built on the property locating a golf course in and around the dry lake area of the property would not present a problem real_estate purchase agreements on date pcb or its nominee entered into a real_estate purchase agreement purchase agreement with cherry for the purchase of approximately acres of the subject property petitioner intended that once frgc was formed frgc would become pcb’s nominee for the purchase agreement pcb deposited dollar_figure with first american title co to open escrow on the real_estate_transaction on date pcb advised cherry of objections to numerous survey and other title report exceptions for the subject property on date escrow for the purchase agreement was canceled on date pcb entered into a second real_estate purchase agreement purchase agreement with cherry for the purchase of the entire acres of subject property the sale also included cherry’s interest in the flagstaff ranch water co pcb deposited dollar_figure with first american title co to open escrow on the real_estate_transaction on date and deposited an additional dollar_figure on date the purchase agreement required closing escrow on or before date - - the purchase agreement contained several contingencies including approval by the coconino county board_of supervisors coconino county board for final plat and zoning the agreement also provided that if the buyer failed to close escrow for any reason the buyer agreed to provide the seller with copies of any and all plans engineering plats studies surveys and the like if requested by the seller petitioner presented a general development plan report plan for the property to the coconino county board in date the plan was a complete zoning change from the zoning approved in the minutes petitioner planned to present the zoning request for the property to the coconino county board at a date board hearing several weeks prior to the scheduled board hearing walker met with paul babbitt babbitt head of the coconino county board babbitt indicated that he would oppose the zoning request as a result of a groundswell of protest from the community against development of acres of dry lake area within the subject property on date petitioner met with babbitt another county supervisor anda county attorney before the hearing was to begin petitioner was told in no uncertain terms that the zoning request did not have the votes to pass petitioner immediately requested an extension of the date escrow deadline from walker who rejected the extension because the property had been tied up -- - for a significant period and because it was clear to walker that petitioner was not going to obtain the requested zoning approval petitioner withdrew the zoning request after the hearing but before a vote was taken walker began to market the property to other major developers after the date meeting as he expected petitioner to cancel escrow on the property petitioner contacted joseph janas janas frgc’s certified_public_accountant a few days after the hearing and told janas that the real_estate_transaction would not go forward petitioner then instructed janas to do a final accounting to determine how much cash in the partnership was available to distribute to the investors pcb and cherry executed mutual cancellation instructions for the purchase agreement to the escrow company on date the escrow company refunded the dollar_figure in earnest money to pcb upon cancellation of the escrow at the time that pcb and cherry canceled escrow petitioner did not attempt to renegotiate a new purchase agreement for the subject property sometime in early date walker approached petitioner and suggested new terms for the purchase that would be acceptable to rex maughan the terms included a nonrefundable payment of dollar_figure an increase in the purchase_price from dollar_figure million to dollar_figure5 million closing in months with no contingencies and - sale of one-half of cherry’s interest in the flagstaff ranch water co instead of cherry’s full interest pursuant to the purchase agreement petitioner and walker prepared an offer and submitted it to rex maughan for approval petitioner sent a letter to frgc’s investors in early january calling for a meeting on date to vote on whether to proceed with the new purchase agreement frgc’s operating_agreement provided that more than one-half of the outstanding partnership units had to agree to continue with the partnership although units voted for redemption of their interests in frgc units voted to continue with the partnership each redeemed unit received dollar_figure which was dollar_figure less than what was paid for the unit frgc and cherry executed a new real_estate purchase agreement purchase agreement on date flagstaff ranch issued its private offering memorandum on date cherry conveyed the subject property directly to flagstaff ranch on date and the parties closed escrow on date general development plans in date a new general development plan report date plan was presented to the coconino county board that substantially complied with the zoning approved in the minutes the coconino county board approved some of the march --- - plan but rejected the golf course placement in the middle of the dry lake area in date a new general development plan report date plan was presented to the coconino county board that encompassed a land swap with bob simple simple who owned land adjacent to the subject property simple traded acres of his property for the dry lake caldera and acres of developable sites simple then sold the dry lake caldera to the grand canyon trust and it eventually became the property of the federal government under control of the coconino national forest frgc’s partnership returns on its form_1065 u s partnership return of income frgc reported interest_income of dollar_figure and other deductions of dollar_figure the claimed deductions consisted of the following management and supervision dollar_figure marketing expense office and overhead big_number course design big_number engineering big_number environmental fees big_number hydrology big_number land planning fees big_number zoning fees big_number travel big_number other fees and expenses big_number land acquisition big_number accounting fees big_number planning fees big_number amortization expense total big_number dollar_figure --- - statement of the partnership return contained the language activity disposed of during prior to the organization of frgc pcb incurred overhead and management expenses for services rendered on behalf of frgc in date frgc paid dollar_figure for overhead expenses and dollar_figure for management fees to reimburse pcb on its u s partnership return of income frgc reported interest_income of dollar_figure dividends of dollar_figure and other deductions of dollar_figure the claimed deductions consisted of the following management and supervision dollar_figure marketing expense big_number office and overhead big_number auto expense office supplies big_number postage and shipping big_number travel big_number accounting fees big_number miscellaneou sec_382 meals and entertainment amortization expense big_number total dollar_figure none of the above expenses were incurred after date frgc paid dollar_figure for overhead expenses_incurred from january to date frgc paid dollar_figure to fr management for january through date for management fees respondent sent the fpaa to petitioner on date disallowing frgc’s other deductions in the amounts of dollar_figure and dollar_figure for and respectively - lo - opinion respondent argues that frgc did not sustain a deductible abandonment_loss in and that all expenses claimed in and were capital in nature and are therefore not currently deductible petitioner acknowledges that a large percentage of the expenditures were nondeductible capital expenditures at the time they were made however petitioner argues that the expenses became deductible when the failure to obtain the requisite zoning changes resulted in cancellation of the purchase agreement at trial petitioner limited his arguments with respect to allowable deductions for to whether frgc sustained an abandonment_loss petitioner also argues that the burden_of_proof should be shifted to respondent in accordance with the provisions of sec_7491 we need not decide whether the conditions of sec_7491 have been met by petitioner in this case however as the resolution of these issues does not depend on which party has the burden_of_proof we resolve these issues on the basis of a preponderance_of_the_evidence in the record giving more weight to objective events than to subjective characterizations of intent abandonment_loss frgc incurred expenses totaling dollar_figure in in connection with its attempt to acquire suitable property for development by flagstaff ranch after the unsuccessful zoning meeting in date pcb and cherry executed mutual cancellation instructions for escrow on the purchase agreement on its return frgc deducted the dollar_figure that was expended on the project as an abandonment_loss under sec_165 sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the loss must be evidenced by a closed and completed transaction fixed by identifiable events sec_1_165-1 d income_tax regs a loss incurred in a business or ina transaction entered into for profit and arising from the sudden termination of the usefulness in such business or transaction of any nondepreciable_property in a case where such business or transaction is discontinued or where such property is permanently discarded from use therein shall be allowed a deduction under sec_165 for the taxable_year in which the loss is actually sustained chevy chase land co v commissioner t c sec_1_165-2 income_tax regs the regulations also provide that the loss must be bona_fide and that substance not mere form shall govern in determining a deductible loss sec_1_165-1 income_tax regs to be entitled to an abandonment_loss a taxpayer must show an intention on the part of the owner to abandon the asset and an affirmative act of abandonment 274_us_398 a j indus inc v united st503_f2d_660 9th cir 92_tc_1249 affd 909_f2d_1146 8th cir when the taxpayer has not relinquished possession of an asset there must be a concurrence of the act of abandonment and the intent to abandon both of which must be shown from the surrounding circumstances a j indus inc v united_states supra abandonment of an intangible_property interest should be accomplished by some express manifestation 97_tc_200 and the tax_court is entitled to look beyond the taxpayer’s formal characterization 671_f2d_1028 7th cir affg tcmemo_1980_355 that a partnership claimed an abandonment_loss in its tax_return for the year in issue is not sufficient to constitute an overt act see equity planning corp v commissioner tcmemo_1983_57 petitioner argues that the cancellation of escrow and petitioner’s conversation with janas were sufficient events to demonstrate abandonment additional facts in the record however are inconsistent with a finding that frgc abandoned the project in although petitioner testified that as of date he believed that the project was dead escrow on the purchase agreement was not canceled until almost weeks later on date in addition frgc continued to pay fees to susie mehen for marketing and to fr management for overhead for date and date petitioner did not make a formal notification to frgc’s investors that the project or partnership would be abandoned in in fact petitioner did not meet with the investors until early date when he required their approval to enter into a new purchase agreement with cherry petitioner relies upon our decision in chevy chase land co v commissioner supra in which we allowed an abandonment_loss for the costs of negotiating a prospective long-term_lease on an unimproved tract of land and for the costs of an unsuccessful attempt to rezone the land the rezoning was inextricably tied to the lease transaction and was limited to the construction of a specified type of department store for the lessee id pincite when the rezoning effort failed the lessee exercised its rights and terminated the entire transaction the taxpayer in chevy chase land co regarded the future commercial development of the area as foreclosed and because the rezoning efforts had been so specific none of the items except a topographical map acquired in the course of rezoning were thought to have any continuing value once the lease was terminated the facts of chevy chase land co are distinguishable from the instant case however because frgc was successful in obtaining a new purchase agreement - just weeks after the cancellation of escrow on the purchase agreement although a remote possibility of future use does not necessarily preclude abandonment 252_f2d_425 4th cir affg 28_tc_717 we cannot ignore the language in sec_1_165-1 income_tax regs that requires that substance not mere form shall govern in determining a deductible abandonment_loss in substance frgc’s sole business_purpose was to engage in predevelopment activities to acquire property for flagstaff ranch although the unfavorable date zoning meeting and cancellation of escrow on the purchase agreement slowed frgc’s progress they were not a bar to prevent frgc from signing an agreement to acquire the property in early date an otherwise abandoned expenditure if part of an integrated_plan that is implemented is not an abandonment_loss under sec_165 79_tc_109 affd 722_f2d_324 6th cir indeed petitioner withdrew the zoning request prior to a vote at the date board meeting which indicates that he did not want to foreclose the opportunity to resubmit the request at a later meeting although petitioner would have us ignore the realities of what transpired weeks later we decline to do so instead we view the and purchase agreements that were entered into -- - between pcb and cherry as steps in frgc’s continuing efforts to acquire the subject property frgc’s expenses in were incurred in negotiating the purchase agreements and in settling the contingencies and were directly related to acquiring suitable property for flagstaff ranch our holding is consistent with the decision of this court in nicolazzi v commissioner supra in which the taxpayer participated ina lottery program to acquire leases on federal lands for oil_and_gas exploration and development the taxpayer filed applications on approximately leases and was successful in obtaining a lease after applying the substance over form mandate of the regulations to the facts we concluded that the relevant transaction was the taxpayer’s investment in the lottery program and that whether he sustained a loss was measured by reference to the aggregate of the lease applications to hold otherwise would simply disregard the realities of the situation id pincite accordingly we held that no portion of the fee that was paid for the lottery program was deductible as an abandonment_loss because the taxpayer acquired an interest in a valuable lease and did not sustain a bona_fide loss on his investment during the taxable_year frgc entered into a new purchase agreement with cherry on date only weeks after the cancellation of the purchase agreement although we do not dispute petitioner’s -- - claim that between november and date he did not renegotiate an agreement to purchase the property frgc’s execution of a new purchase agreement on date is inconsistent with its contention that the project was abandoned in at trial petitioner stressed the difference in material terms of the purchase agreement however frgc acquired the same acres of property for which it bargained in the purchase agreement the increase in purchase_price and decrease in interest obtained in the flagstaff ranch water co did not appear materially to affect frgc’s ability to enter into a new purchase agreement to acquire the property for ultimate development by flagstaff ranch as additional evidence that the project was abandoned in petitioner contends that the general development plan report that was approved for the project in date was substantially and materially different with respect to cost ownership acreage and design than the original zoning in the plan which petitioner presented in date however we are not persuaded that changes in the development plans that were made in prove that the entire project was abandoned in we are also mindful that in the land development and construction arena extra expenses due to errors in planning or design are part of the costs that the builder must bear see 62_tc_59 147_f2d_493 5th cir as the court_of_appeals noted in quoting the tax_court in driscoll v commissioner supra pincite acceptance of petitioner’s theory would result ina deductible loss in practically every construction_project common experience tells us that no construction job is carried out with such perfection that some material because of error mistake or even slight change in design is not removed and therefore does not remain a part of the completed structure such expenditures are we think clearly a cost of construction likewise the additional costs incurred by frgc for changes that were made to the plan were a part of the development costs for the property and the project in substance the purchase agreement was merely a step in frgc’s continuing and successful attempts to acquire the subject property for flagstaff ranch accordingly we conclude that frgc did not sustain a deductible abandonment_loss in expenses frgc deducted dollar_figure in other expenses on its return respondent disallowed frgc’s claimed deductions in because they were not ordinary and necessary but were capital in nature sec_162 permits a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 no current deduction is allowed for a capital_expenditure sec_263 the regulations provide generally that the cost of acquisition - - x of property having a useful_life substantially beyond the taxable_year is a capital_expenditure sec_1_263_a_-2 income_tax regs the same expenditure that may be deductible in one setting might be capitalized in another if it is incurred in connection with the acguisition of a capital_asset 418_us_1 688_f2d_1376 11th cir affg in part and remanding in part on another ground tcmemo_1981_123 petitioner recognizes the applicability of the process of acquisition test in this case to decide whether expenditures are currently deductible or whether they must be capitalized see 76_tc_351 affd 722_f2d_1462 9th cir the process of acquisition test focuses on the direct relationship between the cost and the acquisition so that costs originating in the process of acquiring a capital_asset are considered capital expenditures 397_us_572 116_tc_374 in applying the process of acquisition test to the facts of this case we analyze what frgc was attempting to acquire when it incurred its expenses in frgc’s operating_agreement and private_placement materials specifically state that frgc’s sole business_purpose was to engage in predevelopment activities to acquire suitable property for flagstaff ranch frgc and cherry - - entered into a purchase agreement in date for the acre subject property cherry conveyed the subject property directly to flagstaff ranch on date and the parties closed escrow on date all expenses_incurred by frgc in were directly connected to closing escrow on the subject property in fact frgc did not incur any of the expenses in issue after date partnership interests are capital assets pursuant to sec_741 citron v commissioner t c pincite 90_tc_465 pursuant to flagstaff ranch’s private_placement memorandum upon acquisition of the subject property frgc’ss investors would receive interests in flagstaff ranch equal to those held in frgc although the expenses in issue that were incurred by frgc in could be considered ordinary and necessary under different circumstances the facts of this case reflect that these expenses directly related to acquiring property for flagstaff ranch in substance frgc performed services and due diligence to acquire property that was contributed to flagstaff ranch in exchange for the partnership interests frgc was a mere conduit for flagstaff ranch’s expenses in acquiring the undeveloped land accordingly because frgc’s investors received their property interest in flagstaff ranch in exchange for frgc’s contribution of the property and work product all expenses that - - were incurred by frgc in are directly connected with the acquisition of a capital_asset and therefore must be capitalized pursuant to sec_263 decision will be entered for respondent
